 THE DRACKETT COMPANY447The Drackett Companyand'Robert Miller and Furni-ture and Bedding Workers Union,Local 18-B,United Furniture Workers of America,AFL-CIO,Party to the Contract.Case 13-CA-11832November 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYMarch 20 and 21, 1973, a trial was conducted before me inChicago,Illinois,upon a complaint by the GeneralCounsel' alleging that the Respondent engaged in certainviolations of Section 8(aX2) and (1) of the Act. Posthearingbriefs filed by the General Counsel, Respondent, andFurniture Workers have been duly considered.Upon the entire record, and from my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONOn May 3, 1973, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and General Counselfiledan answering brief, whereupon Respondentfiledamotion to strike General' Counsel's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record 1 and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge, insofar as consistent with the followingDecision, and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, the DrackettCompany, Chicago, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IWe deny Respondent's motion to strike General Counsel's brief aslacking in merit.' Respondent has also requestedoral argumentbefore theBoard Since it appears that the record and the briefs adequately present thepositions of the parties the request is hereby denied.2The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It Is theBoard's establishedpolicy not tooverrule an Administrative Law Judge's resolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutionsareincorrect-Standard Dry Wall Products,Inc,91 NLRB 544, enfd. 188 F.2d 362 (C.A 3, 1951). We have carefullyexamined the record and find no basis for reversinghis findings.DECISIONSTATEMENT OF THE-CASEBENJAMIN B. LIPTON, Administrative Law Judge: OnIThe charge by Robert Miller was filed on October 6, 1972, and servedby registered mail on October 11, 1972. The complaintthereon issued onNovember 30, 1972.Respondent maintains its principal place of business inChicago, Illinois, where it is engaged in the manufacture ofhousehold cleaning products. During the year precedingissuanceof the complaint, Respondent had a directoutflow in interstate commerce valued in excess of $50,000.It is admitted, and I find, that Respondent is engaged, incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDFurniture and Bedding Workers Union, Local 18-B,United FurnitureWorkers of America, AFL-CIO, isherein called the Furniture Workers. Miscellaneous Ware-housemen's Union, Local No. 781, International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is herein called the Teamsters.Furniture Workers and Teamsters are labor organizationswithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.The Essential Issuesand PositionsThree different theories, in the alternate or in combina-tion, are advanced by General Counsel in support of the8(a)(2) violations alleged:1.That Respondent formally recognized on September29,1972,2and enteredinto,a collective-bargainingcontract on October 5 with the Furniture Workers while aquestion concerning representation was pending before theBoard's Regional Director (then considering objections tothe election nominally lost by the Furniture Workers) in aproceeding to decertify this Union.2.That when Respondent recognized and contractedwith the Furniture Workers, on the basis of authorizationcards obtained after the election date, the FurnitureWorkers in fact had valid cards from less than a majorityof the employees in the bargaining unit.3.That Respondent recognized and contracted withthe Furniture Workers when it was aware of the conflictingrepresentative interest of the Teamsters, thereby breachingitsneutrality obligation under theMidwest Pipingdoc-trine.3Respondent's positions may be summarized as follows:2All dates hereinafter are in 1972,unless otherwisespecified.3Midwest Piping & Supply Co., Inc.,63 NLRB 1060.207 NLRB No. 80 448DECISIONSOF NATIONALLABOR RELATIONS BOARD(1)From the time of the actual election, on August 22,therewas no real question concerning representationpending before the Board for the reasons that (a) theobjections on their face were without merit, and (b) theRegional Director and Board so delayed the processing ofthe objections as to cause the conduct alleged in thecomplaint, since Respondent had to provide the employeeswith an insurance program following expiration of thepreexisting contract with the Furniture Workers. (2) Inextending recognition on September 29, Respondent actedpursuant to a card check conducted by an impartial thirdparty, which reported that the Furniture Workers had newauthorization cards from a majority of the unit employees;on October 4, for all practical purposes, the decertificationcase was concluded when the Regional Director issued hisreport overruling the objections (thereafter affirmed by theBoard); and, before executing the contract on October 5,Respondent itself conducted a card check and ascertainedthat the FurnitureWorkers held a majority of newauthorizations. (3) TheMidwest Pipingdoctrine, relating toconflicting union claims, is not applicable since at no timedid the Teamsters make an actual claim to Respondentthat it represented any of the unit employees.B.The Pertinent Evidence1.Organizational background; the Moore speechesAt least since August 1964, Respondent and theFurnitureWorkers had successive contracts, containingunion-security and voluntary checkoff clauses. The lastsuch contract, before the events in issue, carried a terminaldate of October 1, 1972, with provision for yearlyautomatic renewal. On May 18, Robert Miller filed adecertification petition (in Case 13-RD-857); and on June16, the parties executed a Stipulation for CertificationUpon Consent Election4 in a production and maintenanceunit involving only the Furniture Workers on the ballot.On August 22, the election was conducted. Of approxi-mately 195 eligible employees, 82 cast votes against, and 78cast votes for, the FurnitureWorkers, with 2 ballotschallenged. On August 28, timely objections were filed bytheFurnitureWorkers.On October 4, the RegionalDirector issued his report recommending to the Board thatthe objections be overruled. On October 24, no exceptionshaving been filed during the period provided therefor, theBoard certified the election results. The Furniture Workerswere decertified.After the election date, organizational activities onbehalf of the Teamsters commenced following the initialcontact, on August 24, between Teamsters Business AgentKenneth A. Cook and employee Miller. On August 25, aspreviously arranged, Cook met with a representative groupof employees brought by Miller to serve as an organizingcommittee.Cook then indicated that solicitation of4 In this commonly used consent procedure, the final determinations onthe election are made by the Board itself, rather than the Regional Director5The objections were received in the Regional Office at 1.45 p in6 Sec. 9(c)(3) of the Act provides that "No election shall be directed inany bargaining unit or any subdivision within which, in the preceding 12-month period, a valid election shall have been held."IWithin Respondent's knowledge, handbills were distributed by theauthorization cards shouldawait the Board's disposition ofthe decertification proceeding.On Monday, August 28,Respondent'sdirectorofindustrialrelations,JohnA.Moore, convened threemeetings at the plant, at 7 a.m., 9 a.m.,and 3:30 p.m., withdifferentgroups of the employees, also attended bysupervisory personnel. This was the final day for the filingof timely objections to the election .-9 Proceeding on theassumption that objections would not be filed, Mooreexpressed substantially the followingpositionsfor Respon-dent:From the date of the decertification, Respondentwould institute the established program, existing at theCompany'snonunion plants,of (health and welfare)insurance and benefits, which he explained, and "no onewould miss any benefits." He repeatedly stated and, by hisown testimony, was "very emphatic" that Respondentwould not recognize any union except upon the results of asubsequentBoard election,while pointing out that anotherelection was barred under the Act for a period of 1 year.6Miller, attending the 9 a.m. meeting,questioned whetherMoore was not "jumping the gun," and was answered thatunless objectionswere filed by 5 p.m. "tomorrow this is anon-unionshop."Miller also asked if Respondent wasaware that stewards for the Furniture Workers were thenpassing authorization cards in the plant and was told thatRespondent had no such knowledge.Shortly after he left thismeeting,Miller observed theFurniture Workers chief stewardpassingcards in the plant.He obtained one of the cards from an employee and took ittoMel McNeer,assistantplant manager, stating that thiswas exactly what he brought upat the meeting.McNeerindicated he would takethe matterup with Plant ManagerGlen Ferrick. After talking to McNeer, Miller telephonedTeamstersAgent Cook and informed him that theFurnitureWorkers waspassing cards.Cook met Miller atthe plant a half hour later and gave hima largeamount ofblank authorization cards. Commencing from midday onAugust 28,an intensivedrive, led by Miller, was conductedat the plant to obtain signed cards for the Teamsters.Concurrently, as is abundantly evident, a card-signingcampaign was under way on behalf of the tentativelydecertified FurnitureWorkers? During the remainder ofthe day on August 28, at least 91 authorizations weresigned for the Teamsters. Later the same day, Ferricksought out Miller at his work station. Miller said he"wanted equaltime" if the circulation of FurnitureWorkers' cards was allowed. According to Miller, Ferrickreplied that "there would be definitely no cards passed outon the Companypremisesfrom nobody, Teamsters orotherwise."s,As testified by employee Clarence Sykes, in the after-noon meeting with Moore on August 28, Joe Zic openlystated that if the employees got together they could beorganized and represented by the Teamsters. Mooreresponded that "there was no way he would recognize theFurnitureWorkers outside the plant, atleast onAugust 29. None wasdistributed by the Teamsters.8Fernck testifiedthatMiller had cometo the door after the secondMoore meetingand toldMcNeer "the Furniture Workers were passing outcards,whycouldn't he pass out his." Ferrick denied that; whenhe laterspoke toMiller, any mention was made of the Teamsters. THE DRACKETT COMPANYTeamsters" oranyother union if the Furniture Workerswas voted out .9 Teamsters union meetings with employeeswere scheduled in advance 1O and held on August 30 andSeptember 11. At the August 30 meeting, TeamstersPresident Joseph Bernstein announced that he then had128 signed cards,'1 but would wait until the Boardofficially decided the decertification case before taking anyaction.Therewere three identified stewards for theFurnitureWorkers who attended this meeting. At theSeptember 11 meeting, Bernstein stated that, after thedecertificationwas settled, he would request voluntaryrecognition of Respondent upon the showing of a cardmajority; ifRespondent refused, the Teamsters wouldrepresent and service the employees on an individual basiswithout requesting the payment of dues.2.Respondent's knowledge of the TeamstersinterestIn the period shortly preceding the decertificationelection on August 22, Miller approached two unions, onlythe Steelworkers and an independent truck drivers union;both such unions promptly indicated a positive rejection ofanydesire to organize Respondent's employees.Whilethere is a testimony, upon which Respondentrelies,concerning "rumors" of unions other than the FurnitureWorkers coming into the plant, I find in the evidence nobasis upon which Respondent could reasonably attach anyweight to such rumors. On and after August 28, there canbe no serious question that only the Teamsters and theFurniture Workers were involved in concurrent campaigns.Idiscredit the testimony that there were even "rumors"after the election concerning any other unions.i2From the inception of its organizational interest, thesubject of the Teamsters arose in numerous conversationsbetween various plant foremen and certain active employ-ees,particularlyMiller.As early as August 25, Millerinformed Nicholson, his immediate foreman, that he wouldnot work overtime because he was going to attend ameeting with the Teamsters that day. At a later occasion,Nicholson asked him how they made out at the meeting.Beginningabout August 28, Miller's conversations withvarious plant foremen usually consisted as follows: theforeman inquired how the Teamsters were doing, andMiller responded that they already had a majority andwere awaiting the official results in the decertificationproceeding.Uncontradicted and corroborated testimonyof Miller relates to many such conversations with ForemanSam Cutrano. On one such occasion, about August 29, in9Moore volunteered that "not one word" was said about the Teamsters"at any of thosemeetings," following his testimony concerning the first twoof the threemeetingsheld that day. Zic did not testify No employees werecalledby Respondent10Letterswere sent by the Teamsters to employees who signed cardswelcomingthem "to the ranks,"requestingtheir help "in signing yourcoemployees," and notifying them of thenext union meeting.11From thestipulationsin evidence, this figure could have beensubstantiallyaccurateas of the payrollcomplementon August 30.12E.g., Foreman Charles Nicholson's testimony that "therewere rumorsabout all kinds of unionscoming in."13Foreman RobertMolina admitted awarenessof the Teamsters activityfromhis departmental employees, Love and Lucas Foreman Pete Schardtgave changing and inconsistenttestimony on the subject.14White was not effectively rebutted, and I find his testimony credible,449the presence of several employees, when Cutrano askedMiller how it was coming with the Teamsters, Millerreplied (withsome exaggeration) that he had 150 employ-ees signed, and waved a pack of cards in front of Cutrano.As Respondent's witness, Foreman James Greska, testi-fied, in late August and early September, the Teamsters'campaign was common knowledge throughout the plantamong the foremen,as well as to the plant manager.13Foreman 'Nicholson conceded that some of the forementalked among themselves concerning "what would hap-pened if we did get another union in." General Counsel'switness,LawrenceWhite, formerly Respondent's ware-house foreman, testified that the activities of Miller and theTeamsters were discussed at a regular weekly meeting offoremen about I week after the election.14 In light of thepervasive record evidence of the rival union campaigns inthe plant, I am unable to accept Plant Manager EdwardZelinski's testimony that he was unaware, during themonth of September, that the Teamsters were trying toorganize the employees, or that the Furniture Workerswere then soliciting employees to sign authorizationcards-although he admitted he overheard employeeconversations referring to both these Unions.15 All of theforegoing,and the total record, amply warrants theinference that Respondent had concrete knowledge of theTeamsters substantial representative interest as of Septem-ber 29, when it extended recognition to the FurnitureWorkers.isStipulations, during and following the hearing,17 are inrelevant substance described within the discussion below:3.Recognition of the Furniture WorkersOn Friday, September 29, about noon, Respondentrequested the accounting firm of Price Waterhouse & Co.toperform a card check to determine whether theFurnitureWorkers "had a majoritystatus."On that day,Roger Clausen, of Price Waterhouse, checked 166 cardssubmitted by the Furniture Workersagainsta typed list of242 employees which Respondent "certified" was itscomplement covered by the contract with FurnitureWorkers at that date. Clausen found 137 cards which fitthe specified criteria-that the cards be dated after August22 and bear the signatures to match the names on thetyped list.Clausen threw out approximately 30 cardsbecause they were duplicates of those already counted, orthe namesdid not appear on Respondent's list,or theywere not dated after August 22. Clausen did not attempt toauthenticate the cards by comparing the signatures withon the essential point relating to Respondent's actualawareness of theTeamsters campaign.15 In a similarvein, Foreman Nicholsonexplained."If I see no concreteevidence . . . of the Teamsters beingthere,I am not aware."Nicholson'stestimony generally impressedme as equivocal and unreliable.16See, e.g.,MacDonald Engineering Co.,202 NLRB 748.17As arranged by agreementat the hearing,stipulationswere receivedby me on April 16, 1973,inWashington,D.C., and are hereby admitted asG.C Exh.19 (1-100, excluding19 (36) which was found illegible); G.C.Exh 20 (1-12); and G.C. Exh. 21,stating the details of agreement; Theposthearing stipulations were essentially for purposeof authenticating thesignatureson the bulk of the cards of both theFurnitureWorkers and theTeamsters,as the signaturesof these employeesfrom Respondent's fileswere not available at the hearing. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose in company records, nor test the accuracy ofRespondent's typed list. In his written report to Respon-of the cards show:dent, Clausen stated that there were 14 cards on which thedate was written with a different pen or pencil, and thatthese were counted among the 137 cards. The Teamsterswas not invited and did not participate in the card check.On September 29, Clausen presented Respondent with aletter reflecting his findings and qualifying comments onthe card check. Upon this result, Respondent immediatelyrecognized the Furniture Workers and signed an agree-ment to extend the contract with certain changes, includingincreased wage rates, added holidays, and the substitutionof "the Company's Employee Benefits Program" for thepreexisting pension and insurance plans geared to trustarrangements with the Furniture Workers. On September30, Respondent posted a notice to the employees describ-ing this agreement and listing the specific improvements inbenefits.4.Dual authorization cards as of September 29Of the 137 employees who signed Furniture Workerscards counted by Clausen, 36 also signed cards for theTeamsters.18 In the stipulations, the language is includedthat, if called as witnesses, the employees who signed dualauthorization cards would testify "no representative" ofthe Teamsters informed any of them that the cards signedfor the Teamsters "would be used to knock out" the cardssigned for the Furniture Workers, and that "in general thereason they signed cards for both unions was to assurethemselves of representation by a union."5.Card distribution by supervisorsThe following,in essence,was drafted in a stipulation:Respondent's contract with the Furniture Workers con-tained a union-security clause operative 30 days after hire.At or near the end of the 30-day period, it wasRespondent's customary practice, through a personnelclerk,toplace cards for the FurnitureWorkers (amembership/authorization card, a dues-checkoff card, andan insurance card) in the foreman's mail box with thename of the employee and the date indicating the end ofthe period. These cards were "sometimes distributed tosuch employees in this manner." Pursuant to this practice,during the last week of August but ceasing about the firstweek of September, various foremen distributed FurnitureWorkers membership/authorization cards andinsurancecards to 10 employees. These 10 cards were includedamong the 137 cards affirmatively counted by PriceWaterhouse in the card check on September 29. The namesof the 10 employees, with their dates of hire, are listed in anappendix to the stipulation. Six of these employees alsosigned authorization cards for the Teamsters. Only thecards of these 6 (of the 10) are in evidence. An examinationHiringDateSigned Furn.Workers CardJohnson7/278/28Oliver7/289/8M. Brown8/19/8 &8/29Hill8/19/8Smith8/19/8 &8/26Sandifer7/279/8Thus it appears there was a concentrated effort by theforemen to obtain these signatures on September 8; morethan 30 days after the employees' date of hire.In evidence by stipulation are 96 authenticated cards fortheTeamsters in addition to the 36 dual authorizationcards, above. Of all these cards, 6 are undated; 116 weresigned between August 28 and August 31; and the entire132 cards were signed between August 28 and September29.19As of September 29, the agreed unit complementconsisted of 242 employees.6.The October5 contractOn October 5, Respondent itself conducted a card check,and found that 156 authorization cards of the FurnitureWorkers matched the signatures in the payroll records forthe 239 employees in the unit on that date (as stipulated).Of these cards, 134 had previously been counted by PriceWaterhouse,20 and 21 of the 22 additional cards wereobtained after September 30. Among the 156 cards, 45 hadalso signed cards for the Teamsters (including the 36 dualauthorization cards existing on September 29). Again theTeamsters was not invited and did not participate. On thesame date, October 5, Respondent negotiated and executeda 3-year contract with the Furniture Workers containingunion-security and checkoff clauses, and providing furtherimprovements in wages and benefits. Also on October 5, anotice was posted announcing the new contract and statingthat the details would be explained to the employees at aFurnitureWorkers meeting to be held as soon as possible.C.Analysis and ConclusionsThe critical act of Respondent occurred on September29,when it recognized the Furniture Workers. Its execu-tion of the full contract with this Union on October 5, aftera further card check, was merely a formalization of thedecision it made a few days earlier.Thus, all the issuespresented turn on the propriety of Respondent's September29 conduct; if unlawful, the effect of such recognitionwould, in any event, , taint the purported showing of a cardmajority on October 5.2118Excluding undated and misdated cards,13 of the 36 employees signedcards for both unions on the same day or within I day of August 28, and 4employees within 4 days of such date19 It is highly probable, and I find, that the six undated cards and threemisdated cards were-obtained within the same time period.20 It is apparentthat 3 of the 137 cardsigners as of September 29 hadbeen severed from the payroll before October 5.2iRespondent'smotion todismiss, denied at the hearing,is renewed inits brief.It contends that a fatalvarianceexists between the charge and thecomplaintAlleging violationof Sec. 8(a)(2), the charge asserts that "on orabout October 5" Respondent recognized the Furniture Workers notwith-standing the fact thatsuch labororganization "did not represent anuncoercedmajority of its employees " (a)Respondent's formal contractaction onOctober 5 directly stemmedfrom and reiterated its recognitional THE DRACKETT COMPANY4511.Pendency of the decertification petitionWhen Respondent extended recognition to the incum-bent Furniture Workers on September 29, objections to thedecertification election were being investigated by theRegionalDirector. 'Itwas therefore apparent that thequestion of representation-whether or not the FurnitureWorkers would legally continue as bargaining representa-tive-was pending before the Board.22 In these circum-stances, it has long been the rule, as explicitly clarified inTelautographCorporation,199NLRB 892, that "anemployer may not go so far as to bargain collectively withthe incumbent(or-anyother)union until the questionconcerningrepresentationhasbeen settled by theBoard."23By arrogating to itself the ,decision on such aquestion'while the very issue is being determined by theBoard,upon the election-results, the employer violatesSection 8(a)(2).Here, Respondent attacks the existence ofa real question concerning representation as of September29. It contendsthat thepending objections were"worthlesson their face,"and that the Regional Director and theBoard so delayed the processing of the objections as toconstitutetheverycause of the conduct alleged asviolations in the complaint,sinceRespondent had toprovide the employees with an insurance program follow-ing expiration of the preexisting contract with the Furni-tureWorkers. Having examined-the premises thus ad-vanced by Respondent,Ireject these contentions asentirely frivolous,24 without need to review the merits ofthe objections or spell out the Board's standard electionprocedures.InMoore's speeches on August 28, it was emphaticallytold the employees that, following decertification of theFurnitureWorkers, no union would be recognized for atleast 1 year, and Respondent'sown insurance programexisting at its nonunion plants would immediately beinstituted.In the circumstances of the case, it is scarcelyconceivable that Respondent was influenced in recognizingthe Furniture Workersby thedesire to provide a continuityof insurance coverage when the contract was about toexpire on October 1. Even if true, it appears more anadmission of fault,rather than a defense,in view of thepending question of representation.25Respondent's turna-decisionmade on the previous Friday, September 29. (b) A union cannot beconsideredto represent a free, voluntary, and uncoerced majority forstatutory purposes of collective bargaining when it is accordedrecognitionduring thependency of a, real, questionconcerningrepresentation. Theallegationsin the charge and complaint present essentiallythe same cause ofaction andare inextricably related.N.L.R B v. Fant Milling Company,360U.S. 301 (1959);N.L.R B. v. National Licorice Company,309 U.S. 350, 369(1940) ("treating the whole sequenceas one").22The factor that objections to an election are being considered by theBoard doesnot diminish the existence of an actual questionconcerningrepresentationrequiring strict neutrality of the employer. See, e.g.,VanellaBuickOpel, Inc.,194 NLRB 123;Allied Food Distributors, Inc., et at,169NLRB 78323Quoted by the Board fromShea Chemical Corporation,121NLRB102724 In this case,Ibelieve somecomment is warranted regardingRespondent'sbrief. To an unusual degree,liberties are taken in misstatingcertain aspectsof the evidence which are plain, and in pursuingcertaincontentions, in my opinion, of a specious character. The brief consists of 80pages of closely written material, which is unduly long.25Absent the alleged delays in processing the objections, wouldRespondent have recognized the Furniture Workers sooner, or adhered tobout from the firm position declared on August 28 not torecognize any union may well be inferred, as GeneralCounsel argues, from its realization that the _ Teamsterspresented a real threat and its preference for dealing withthe incumbent Furniture Workers, despite the apparencyof the employees' rejection of, this union in the recentballoting on the decertification question,On the theory alone that Respondent undertook torecognize the FurnitureWorkers while a real questionconcerning representation was pending in the decertifica-tion proceeding, I find the alleged violation of Section8(a)(2).262.Minority status of the Furniture WorkersAs earlier described, when Respondent granted exclusiverecognition to the Furniture Workers following the cardcheck performed by Price Waterhouse on September 29,the Furniture Workers had 137 newly executed authoriza-tion cards from employees in the bargaining unit. It wasaffirmatively shown that 36 of these 137 employees alsosigned cards for the Teamsters within the same relativelyshort space of time. Such dual authorization cards do notreliably reflect the employees' choice of bargaining agentand cannot properly be counted to support the claim ofmajoritystatusof the Furniture Workers.27 Among the 137cards, 10 cards. were distributed to employees by variousforemen, of which 6 were also dual authorization cards.There is no factual basis or merit in Respondent'sargument that it was merely performing a "ministerial actof transmitting union cards." The 10 cards, are plainlyinvalid, as affected by the influence of the foremen inpromoting the prestige of the Furniture Workers in theeyes of the employees.28 Thus, of 242 employees in the uniton September 29, the Furniture Workers had only 97 validcards. It was therefore a minority union when recognized.The further card check which Respondent itself per-formed on October 5 29 was rendered nugatory,, at least asto the additional support obtained, by the FurnitureWorkers' unlawful recognition, combined with the in-creased benefits, granted a few days earlier.30 Even so, theevidence establishes that the FurnitureWorkers as ofOctober 5 had only 107 valid cards of 239 employees thenits decision not to recognize any union?2sMidwest Piping and Supply Co., Inc.;63 NLRB 1060, andSheaChemical Corporation,121NLRB 1027, which provide the underlyingdoctrine for the violation.27 E.g.,Inter Island Resorts, Ltd, d/b/a Kona Surf Hotel,201 NLRB 1,Intalco Aluminum Corporation,169 NLRB 1034,enfd.in pertinent part 417F.2d 36 (C.A. 9, 1969);Allied Supermarkets Inc.-Allied Discounts FoodsDivision,169 NLRB 927, and cases cited in fn. 3 therein;Playskool, Inc, aDivision of Milton Bradley Company,195 NLRB 560, enforcement denied477 F.2d 66 (C.A. 7, 1973). Distinguishing the basis forthe court's denial ofenforcement in the latter case,it is clear in the present case that the GeneralCounsel amply carried any burden necessary to prove the existence of thedual authorization cards as of September 29, as well as the invalidity ofcertain additional cards, demonstrating the lack of majority status of therecognizedunion,infra.28 E.g.,SweatermastersCo., Inc.,176NLRB 301,308; Carlton PaperCorporation, et al,173 NLRB 153;Pittsburgh Metal Lithographing Co., Inc.,et a1.,158 NLRB 1126, 1133.29This time Respondent, apparently with more confidence, undertook toverify the card signatures30International Ladies' GarmentWorkers' Union, AFL-CIO v N.L.R.B,366 U.S. 731, 736 (1961). 452DECISIONSOF NATIONALLABOR RELATIONS BOARDin the unit, after deleting the dual authorization cards andthose solicited by supervisors.It is, of course, settled law that the recognition of a unionwhich in fact represents only a minority of the employeesviolates Section 8(a)(2) of the Act, without regard to theemployer's good or bad faith.31 Respondent's reliance onthe September 29 card check conducted by Price Water-house, an impartial third party,32 cannot serve as a defenseresting on alleged good faith, since it acted at its peril.33Accordingly, this allegation in the complaint is sustained.3.The existence of conflicting claimsItwas not necessary that the representative interest ofthe Teamsters be manifested by an express demand forrecognition upon Respondent. The Teamsters substantialinterest is shown by the fact that, as of September 29, ithad 96 valid authorization cards, excluding the dual cardswhich were signed for both Unions. As found, Respondentwas aware of the Teamsters intensive organizationalcampaign-to the extent that it was constructively onnotice of the Teamsters substantial claim.34 Moreover, itwas entirely reasonable for the Teamsters to withhold ademand for recognition until such time, if it occurred, thatthe Board rendered its decision that the election resulted inthe decertification of the Furniture Workers. Indeed, onAugust 28, Respondent strongly discouraged the presenta-tion of such a demand by flatly declaring to the employeesitwould not recognize any union for a period of at least ayear if the Furniture Workers were decertified. Further-more, the potentiality of the FurnitureWorkers beingofficially decertified should have instilled in Respondent agreatdegree of caution before granting such a unionexclusive recognition, and thereby assuming to disregardthe employees' recent expression of choice by secret ballot.Nonetheless, Respondent saw fit to recognize the FurnitureWorkers on the basis of the qualified Price Warehousecard check, without affording the Teamsters an opportuni-ty to participate. Moreover, Respondent's execution of a 3-year contract on October 5 would have had the effect ofpreventing the Teamsters from obtaining a new Boardelection, or maintaining its current support, for the term ofthis agreement. Thus, it is sufficiently established that, byrecognizing and contracting with the incumbent FurnitureWorkers, in the face of a real question concerningrepresentation raised by the competing interest claim of theTeamsters, Respondent unlawfully breached its obligationof strict neutrality under the broad doctrine ofMidwestPiping, supra.35While each of the General Counsel's theories separatelysupports an 8(a)(2) violation, these different aspects ofRespondent's conduct were basically interrelated andessential to provide a full litigation of the case. In thisentire record, it has been amply shown that Respondentrendered unlawful assistance and support to the FurnitureWorkers, and that the employees were effectively deprivedof the free choice of bargaining representative which theyare assured under the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that, in violation of Section 8(a)(2) and(1),Respondent recognized the Furniture Workers onSeptember 29, notwithstanding that such union lackedmajority status, that on September 29 it entered into anagreement extending the preexisting contract with theFurniture Workers, and that on October 5 it entered into anew collective-bargaining agreement for a term of 3 yearswith the Furniture Workers-all during the pendency of areal question concerning representation of the employeescovered thereby. In order to dissipate the effects ofRespondent's unfair labor practices, I shall recommendthatRespondent withdraw and withhold all recognitionfrom the Furniture Workers and to cease giving effect toeitherof the aforementioned agreements, or to anyrenewal, modification, or extension thereof, until such timeas Respondent shall have been certified by the Board asthe exclusive representative of the employees in question.However, nothing herein shall require Respondent to varyor abandon any wage, hour, seniority, or other substantivefeatures of its relations with its employees which have beenestablished in the performance of its agreements with theFurnitureWorkers or to prejudice the assertion byemployees of any rights they may have thereunder. As theaforementioned agreements, based on Respondent's un-lawful recognition of the Furniture Workers are invalid,the union-security provisions adopted and contained inthose agreements are likewise invalid after the expiration,on October 1, of the previous contract. I shall thereforerecommend that Respondent reimburse all present andformer employees for all initiation fees, dues, or othermoneys paid or checked off since October 1, pursuant tothe invalid union-security agreements,36 or any renewal,modification, or extension thereof, or pursuant to anycheckoff authorizations executed before the date ofcompliance with this recommended Order.3731Idat 738,Intalco Aluminum Corporation v. N.L.R.B.,417 F.2d 36, 39(C.A. 9, 1969);Allied Supermarkets, Inc, supra32As shown, the criteria was specified by Respondent, which omitted aproper authentication of the cardsignatures,such as applied by the Boardin determiningissues ofa card majority.33E g.,Intalco Aluminum Corporation,169 NLRB 1034.34 Indeed, as sufficient to create a real question concerning representa-tion,a showing of substantiality is not a requisite element tothe union'sclaim in thecontext of rival organizing campaigns.American BreadCompany,170 NLRB 85, 88 Much less can an employer justifiably ignorethe existenceof such a claim of interest simply becausethe union is notprepared or is not in a majority position formally to request recognition.35 See, e.g.,Oil Transport Co v. N.L R B,440 F 2d 664, 665 (C.A. 5,1971);N L R B. v. Tower Iron Works, Inc,366 F 2d 189, 191 (C.A. I, 1966),Playskool Inc, etc,195NLRB 560,TeramanaBrothersCoal MiningCompany,173 NLRB 581, 582;Local 259, Untied Automobile, Aerospace &Agricultural ImplementWorkers of America, AFL-CIO (Raymond Buick,Inc),173 NLRB 1292, 130836 Interestat 6 percentper annum shall be added,in the manner set forthinSeafarersInternationalUnion of NorthAmerica,Great LakesDistrict,AFL-CIO,138 NLRB 1142.37General Counselrequests that an electionbe ordered, remedial innature, tobe conducted underSec. 10(c), and outsidethe scope of Sec. 9(c)of the Act,citing asauthorityBowman Transportation,Inc.,120 NLRB 1147.Iconsider theinclusion of sucha remedy inthis case to be unnecessary TheBowmancaseinvolved anentirely distinguishable situation.Withthe same THE DRACKETT COMPANY453CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6)and (7)of the Act,2.The Furniture Workers and the Teamsters are eachlabor organizations within the meaning of Section 2(5) ofthe Act.3.By recognizing the FurnitureWorkers, and byexecuting collective-bargaining agreements with it contain-ing union-security provisions, (a) when such union did notrepresent a majority of the employees in the appropriateunit,and (b) when a real question concerning therepresentation of its employees existed, Respondent hasrendered and is rendering unlawful assistance and supportto the Furniture Workers within the meaning of Section8(a)(2) of the Act.4.By the foregoing, Respondent has interfered with,coerced, and restrained employees in the exercise of therights guaranteed in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby recommend the following:ORDER38Upon the basis of the above findings of fact andconclusions of law, and upon the entire record of the case,it is recommended that Respondent, The Drackett Compa-ny, Chicago, Illinois, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Assisting or contributing support to Furniture andBedding Workers Union, Local 18-B, Furniture Workersof America, AFL-CIO, or any other labor organization, byrecognizing such labor organization as the exclusiverepresentative of any of its employees for the purpose ofcollective bargaining at a time when there exists a realquestion concerning representation, or when such labororganization does not represent the majority of employeesin an appropriate unit, or in any other manner.(b)Giving effect to, performing, or in any mannerenforcing the collective-bargaining agreements executedwith the aforesaid labor organization on September 29 andOctober 5, 1972, or to any modification, extension,renewal,or supplement thereto, or any supersedingagreements, or to checkoff authorization cards executedpursuant to such agreements, unless and until said labororganizationhas been certified by the Board as theexclusive bargaining representative of such employees;provided, however, nothing herein shall require Respon-dent to vary or abandon any wage, hour, seniority, or othersubstantive features of its relations with its employeeswhich have been established in the performance of suchagreements or to prejudice the assertion by employees ofany rights they may have thereunder.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement inconformity with Section 8(a)(3) of the Act, as amended.2.Take the following affirmative action designed toeffectuatethe policies of the Act:(a)Withdraw and withhold all recognition from Furni-ture and Bedding Workers Union, Local 18-B, UnitedFurnitureWorkers of America, AFL-CIO, as the repre-sentative of its employees for the purpose of collectivebargaining unless anduntilsaid labor organization hasbeen duly certified by the Board as the exclusiverepresentative of such employees.(b) Reimburse all present and former employees for thedues and fees unlawfully exacted pursuant to invalidunion-securityagreementswith the aforesaid labor organi-zation,as set forth in "The Remedy" section of theAdministrative Law Judge's Decision.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of reimbursement dueunder thetermsof this Order.(d) Post at its plant in Chicago,Illinois,copies of thenotice attached hereto as "Appendix." 39 Copies of saidnotice on forms provided by the Regional Director forRegion 13, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof in conspicuousplaces, including places where notices to employees arecustomarily posted, and be maintained for a period of 60consecutive days. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.efficacyand effect,either of the contendingUnions, or any other union, orthe employer,under normalproceduresmay file a petition for an electionSuch an electionmay be conductedfollowing compliancewith thisrecommended Order, or atsuch time as the Regional Directormay deemappropriate311In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102 48 of theRules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.34 In the event that the Board's Order is enforcedby a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of theNationalLaborRelations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILLNOT assist or contribute support toFurniture and Bedding Workers Union, Local 18-B,United Furniture Workers of America,AFL-CIO, orany other labor organization,by recognizing, or 454DECISIONSOF NATIONALLABOR RELATIONS BOARDcontractingwith,such labor organization as theexclusive representative of our employees for thepurpose of collective bargaining,at a time when thereexists a real question concerning representation, orwhen such labor organization does not represent amajority of ouremployees in an appropriate bargainingunit.WE WILL NOTgive effect to our September 29 andOctober5,1972,agreementswithFurniture andBeddingWorkers Union,Local 18-B, United FurnitureWorkers of America, AFL-CIO, or to anyrenewal,modification,or extension thereof,unless and until saidlabor organizationhas been dulycertified by the Boardas the exclusive representative of our employees; butnothing herein shall be construed to require that wevary or abandonany existing term or condition ofemployment.WE WILL NOT,in any like or related manner,interferewith, restrain,or coerce employees in theexercise of the rights guaranteed in Section 7 of theAct, exceptto the extent that such rights may beaffectedby anagreement requiring membership in alabor organization as a condition of employment asauthorizedin Section 8(a)(3) of the Act, as amended.WE WILL withdrawand withhold all recognitionfrom Furniture and Bedding Workers Union, Local18-B, United FurnitureWorkersof America,AFL-CIO,as the collective-bargaining representativeofouremployees,unless and until said labor organizationhasbeen certified as such by the Board.WE WILL reimburse all present and former employ-ees, with interest,for anyinitiation fees,dues, or othermoneys paid or checked off on and after October 1,1972, pursuant to the September 29 and October 5,1972, agreements with Furniture and Bedding WorkersUnion,Local 18-B, United Furniture Workers ofAmerica,AFL-CIO,of to any renewal,modification,or extension thereof.DatedByTHE DRACKETT COMPANY(Employer)(Representative)(Title)This isan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,EverettMcKinley DirksenBuilding, Room 881,219 South Dearborn Street, Chicago,Illinois 60604,Telephone312-353-7572.